Title: To Thomas Jefferson from Thomas Pinckney, 19 September 1792
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 19 Septr. 1792

This will be accompanied by dispatches received from Mr. Morris since the last Vessel sailed for Philadelphia, together with a continuation of the Gazettes &c. These will convey all the intelligence relating to the present busy scenes in Europe. In this Country every body of consequence is still out of London. I shall wait impatiently for instructions concerning the tenor of my conduct in consequence of the late revolution in France, and general directions which may meet any future occurrence of the like nature; for though I am only delegated to this Court I find matters relating to this question incidentally brought forward. With sentiments of perfect esteem & respect I remain Dear Sir Your faithful and obedient Servant

Thomas Pinckney

